 

AMENDMENT

 

Amendment, dated as of October 16, 2017 (this “Amendment”), among Rennova
Health, Inc., a Delaware corporation (the “Company”), and Sabby Healthcare
Master Fund, Ltd. and Sabby Volatility Warrant Master Fund, Ltd. (each, an
“Investor” and, collectively, the “Investors”).

 

WHEREAS, the Company and the Investors are parties to the Securities Purchase
Agreement, dated as of August 31, 2017 (the “Purchase Agreement”);

 

WHEREAS, the Company and each Investor are parties to Exchange Agreements, dated
as of August 31, 2017 (the “Exchange Agreements”);

 

WHEREAS, pursuant to the Purchase Agreement and the Exchange Agreements, the
Company issued Debentures and Warrants (as such terms are defined in the
Purchase Agreement and the Exchange Agreements) to the Investors;

 

WHEREAS, the Company and the Investors are parties to the Registration Rights
Agreement, dated August 31, 2017 (the “Registration Rights Agreement”);

 

WHEREAS, the Company and the Investors desire to amend the Purchase Agreement,
the Exchange Agreements, the Debentures, the Warrants and the Registration
Rights Agreement; and

 

WHEREAS, the amendments set forth hereunder to the floor prices reflect the
recent 1-for-15 reverse stock split effected on October 5, 2017.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Purchase and Exchange Agreements. The 60 and 90 days figures in the first
sentence of Section 4.11(d) of the Purchase Agreement and in the first sentence
of Section 1.4 of each Exchange Agreement are deleted and replaced with December
15, 2017 and January 15, 2018, respectively, provided, however, that the Company
files the preliminary proxy statement required thereunder on or before October
31, 2017 and undertakes to hold the meeting as soon as possible thereafter.

 

2. Debentures.

 

(a) The definition of the term “Equity Conditions” in the Debentures is amended
by deleting clause (k) in its entirety and replacing it with the following:

 

(k) The Alternative Conversion Price is not less than $0.78, as such figure may
be adjusted for reverse and forward stock splits and the like.

 

(b) Section 4(e) of the Debentures is amended by deleting the figure 4,075,010
and replacing it with the figure 1,420,048.

 

(c) Section 5(b) of the Debentures is amended by deleting the figure $0.052 and
replacing it with the figure $0.78 and by deleting the parenthetical immediately
thereafter and replacing it with the following:

 

(as such figure may be adjusted for reverse and forward stock splits and the
like)

 

 

 

 



(d) Section 6(b) of the Debentures is amended by deleting the figure $0.052 and
replacing it with the figure $0.78 and by deleting the parenthetical immediately
thereafter and replacing it with the following:

 

(as such figure may be adjusted for reverse and forward stock splits and the
like)

 

3. Warrants.

 

(a) Section 2(f) of the Warrants is amended by deleting the figure 4,075,010 and
replacing it with the figure 1,420,048.

 

(b) The first sentence of Section 3(b) of the Warrants as amended by deleting
the figure $0.052 and replacing it with the figure $0.78 and by deleting the
words immediately thereafter and replacing them with the following:

 

as such figure may be adjusted for reverse stock splits and the like.

 

4. Registration Rights Agreement.

 

(a) The first sentence of the definition of the term “Effectiveness Date” in the
Registration Rights Agreement is amended by deleting the words “the date hereof”
in two places and replacing them in each case with the words “the written
request of the Purchasers”.

 

(b) The definition of the term “Filing Date” in the Registration Rights
Agreement is amended by deleting the words “the date hereof” and replacing them
with the words “the written request of the Purchasers”.

 

5. Representations. The Investors represent and warrant to the Company that they
are the record owners of all of the Debentures, Warrants and Registrable
Securities (as defined in the Registration Rights Agreement).

 

6. Counterparts. This Amendment may be executed in any number of counterparts,
all of which when taken together shall be considered one and the same agreement.

 

[Signature Page Follows]

 

  -2- 

 

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

  RENNOVA HEALTH, INC.         By: /s/ Seamus Lagan           Name:  Seamus
Lagan   Title:  Chief Executive Officer

 

  SABBY HEALTHCARE MASTER FUND, LTD.       By: Sabby Management, LLC, its    
Investment Manager         By: /s/ Robert Grundstein   Name: Robert Grundstein  
Title: COO

 

  SABBY VOLATILITY WARRANT MASTER FUND, LTD.         By: Sabby Management, LLC,
its     Investment Manager         By: /s/ Robert Grundstein   Name: Robert
Grundstein   Title: COO

 

  -3- 

 

 

 

